         Case 2:19-cv-00039-KS-MTP Document 67 Filed 05/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


ALLEN MONTEZ RUSSELL                                                                  PLAINTIFF


VS.                                                   CIVIL ACTION NO. 2:19-cv-39-KS-MTP


BILLY MAGEE                                                                          DEFENDANT



                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on March 9, 2020, after referral of hearing by this

Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Motion to Dismiss [51] is hereby denied

without prejudice to contest the sufficiency of the allegations after a Spears hearing.

         SO ORDERED, this the _8th___ day of May, 2020.



                                              __s/Keith Starrett___________________
                                              UNITED STATES DISTRICT JUDGE
